UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-6153


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

PAUL OSUJI,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:06-cr-00415-MOC-1; 3:14-cv-00009-MOC)


Submitted:    July 20, 2015                 Decided:   July 23, 2015


Before AGEE and WYNN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Paul Osuji, Appellant Pro Se. Benjamin Bain-Creed, OFFICE OF THE
UNITED STATES ATTORNEY, William A. Brafford, Melissa Louise
Rikard, Michael E. Savage, Assistant United States Attorneys,
Charlotte, North Carolina; Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Paul Osuji seeks to appeal the district court’s order denying

his 28 U.S.C. § 2255 (2012) motion and its order granting his

motion for a determination on whether to grant a certificate of

appealability and denying such a certificate.     We dismiss the

appeal.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after the

entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   “[T]he timely filing of a notice

of appeal in a civil case is a jurisdictional requirement.” Bowles

v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order denying Osuji’s § 2255 motion was

entered on the docket on September 30, 2014.    Osuji’s notice of

appeal was filed on January 27, 2015. *   Because Osuji failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period with respect to the September 30




     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).

                                 2
order, we are without jurisdiction to review it.     We therefore

dismiss the appeal with respect to this order as untimely.

     Turning to the district court’s January 16, 2015, order

denying Osuji a certificate of appealability, we conclude in light

of our dismissal of Osuji’s appeal of the order denying his § 2255

motion that his appeal of the order denying a certificate of

appealability is moot. We therefore dismiss as moot Osuji’s appeal

as to this order.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3